Exhibit 10.3



 

SECOND AMENDED AND RESTATED BYLAWS OF
NAPCO SECURITY TECHNOLOGIES, INC.

 

Effective as of September 3, 2020

 

ARTICLE I

Stockholders’ Meeting.

 

1.                   Place of Meeting. Meetings of the stockholders shall be
held at the registered office of the Corporation in Delaware, or at such other
place within or without the State of Delaware as maybe designated by the Board
of Directors or the stockholders. The Board of Directors may, in its sole
discretion, determine that the meeting shall not be held at any place, but may
instead be held solely by means of remote communication as provided under the
Delaware General Corporation Law (“DGCL”).

 

2.                   Annual Meeting. The annual meeting of the stockholders
shall be held on such date and at such time and place as the Board of Directors
may designate. The date, place and time of the annual meeting shall be stated in
the notice of such meeting delivered to or mailed to stockholders. At such
annual meeting the stockholders shall elect directors, in accordance with the
requirements of the Certificate of Incorporation, and transact such other
business as may properly be brought before the meeting.

 

3.                   Quorum. The holders of stock representing a majority of the
voting power of all shares of stock issued and outstanding and entitled to vote,
present in person or represented by proxy, shall be requisite for and shall
constitute a quorum of all meetings of the stockholders, except as otherwise
provided by law, by the Certificate of Incorporation or by these Bylaws. If a
quorum shall not be present or represented at any meeting of the stockholders,
the meeting may be adjourned from time to time by the vote of holders of stock
representing a majority of the voting power of all shares present or represented
at the meeting or by the chair of the meeting, in the manner provided in Section
4 of Article I of these Bylaws, until a quorum shall be present or represented.

 

4.                   Adjournments; Postponement. In the absence of a quorum,
holders of stock representing a majority of the voting power of all shares
present in person or represented by proxy at the meeting, or the chairman of the
meeting, may adjourn any meeting of stockholders, annual or special, from time
to time, to reconvene at the same or some other place, and notice need not be
given of any such adjourned meeting if the time and place thereof are announced
at the meeting at which the adjournment is taken. Furthermore, after the meeting
has been duly organized, the chairman of the meeting may adjourn any meeting of
stockholders, annual or special, from time to time, to reconvene at the same or
some other place, and notice need not be given of any such adjourned meeting if
the time and place thereof are announced at the meeting at which the adjournment
is taken. At the adjourned meeting the Corporation may transact any business
which might have been transacted at the original meeting. If the adjournment is
for more than thirty days, or if after the adjournment a new record date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given to each stockholder of record entitled to vote at the meeting. Any
previously scheduled annual or special meeting of the shareholders may be
postponed, and any previously scheduled annual or special meeting of the
shareholders called by the Board of Directors may be canceled, by resolution of
the Board of Directors upon public notice given prior to the time previously
scheduled for such meeting of shareholders.

 

5.                   Voting; Proxies.

 

(a)                At each meeting of the stockholders of the Corporation, every
stockholder having the right to vote may authorize another person to act for him
or her by proxy. Such authorization must be in writing and executed by the
stockholder or his or her authorized officer, director, employee, or agent. To
the extent permitted by law, a stockholder may authorize another person or
persons to act for him or her as proxy by transmitting or authorizing the
transmission of an electronic transmission to the person who will be the holder
of the proxy or to a proxy solicitation firm, proxy support service organization
or like agent duly authorized by the person who will be the holder of the proxy
to receive such transmission provided that the electronic transmission either
sets forth or is submitted with information from which it can be determined that
the electronic transmission was authorized by the stockholder. A copy, facsimile
transmission or other reliable reproduction of a writing or transmission
authorized by this Section 5 of Article I may be substituted for or used in lieu
of the original writing or electronic transmission for any and all purposes for
which the original writing or transmission could be used, provided that such
copy, facsimile transmission or other reproduction shall be a complete
reproduction of the entire original writing or transmission. No proxy authorized
hereby shall be voted or acted upon more than three years from its date, unless
the proxy provides for a longer period. No ballot, proxies or votes, nor any
revocations thereof or changes thereto shall be accepted after the time set for
the closing of the polls pursuant to Section 15 of Article I of these Bylaws
unless the Court of Chancery upon application of a stockholder shall determine
otherwise. Each proxy shall be delivered to the inspectors of election prior to
or at the meeting. A duly executed proxy shall be irrevocable if it states that
it is irrevocable and if, and only as long as, it is coupled with an interest
sufficient in law to support an irrevocable power. A stockholder may revoke any
proxy which is not irrevocable by attending the meeting and voting in person or
by filing an instrument in writing revoking the proxy or by filing a subsequent
duly executed proxy with the Secretary of the Corporation. The vote for
directors shall be by ballot.

 



 1 

 

 

(b)                The number and term of office of directors shall be as set
forth in the Certificate of Incorporation, as amended. All directors shall be of
full age. Directors need not be stockholders. Except as otherwise provided by
statute, the Certificate of Incorporation, or these By-Laws, the directors shall
be elected at the annual meeting of stockholders for the election of directors
at which a quorum is present and the persons receiving a plurality of the votes
cast at such election shall be elected.

 

6.                   Notice. Written notice of an annual or special meeting
shall be given to each stockholder entitled to vote thereat, not less than ten
nor more than sixty days prior to the meeting. The notice shall specify the
place, if any, date and hour of the meeting, the means of remote communication,
if any, by which stockholders and proxy holders may be deemed to be present in
person and vote at such meeting. If mailed, such notice shall be deemed to be
given when deposited in the mail, postage pre paid, directed to the stockholder
at his or her address as it appears on the records of the Corporation. Notice
given by electronic transmission shall only be valid if it complies with Section
232 of the DGCL.

 

7.                   Waiver of Notice. Whenever notice is required to be given
under any provisions of the DGCL, the Certificate of Incorporation of the
Corporation or these Bylaws, a written waiver thereof, signed by the person
entitled to notice, or a waiver by electronic transmission by the person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to notice. Attendance of a person at a meeting shall
constitute a waiver of notice of such meeting, except when the person attends a
meeting solely for the express purpose of objecting, at the beginning of the
meeting, to the transaction of any business because the meeting is not lawfully
called or convened. Neither the business to be transacted at, nor the purpose
of, any regular or special meeting of the directors, or members of a committee
of directors, need be specified in any written waiver of notice or any waiver by
electronic transmission unless so required by the Certificate or these bylaws.

 

8.                   Inspectors of Election. The Corporation shall, in advance
of any meeting of stockholders, appoint one or more inspectors of election to
act at the meeting and make a written report thereof. The Corporation may
designate one or more persons as alternate inspectors to replace any inspector
who fails to act. In the event that no inspector so appointed or designated is
able to act at a meeting of stockholders, the person presiding at the meeting
shall appoint one or more inspectors to act at the meeting. Each inspector,
before entering upon the discharge of his or her duties, shall take and sign an
oath faithfully to execute the duties of inspector with strict impartiality and
according to the best of his or her ability. The inspector or inspectors so
appointed or designated shall (i) ascertain the number of shares of capital
stock of the Corporation outstanding and the voting power of each such share,
(ii) determine the shares of capital stock of the Corporation present or
represented at the meeting and the validity of proxies and ballots, (iii) count
all votes and ballots, (iv) determine and retain for a reasonable period a
record of the disposition of any challenges made to any determination by the
inspectors, and (v) certify their determination of the number of shares of
capital stock of the Corporation present or represented at the meeting and such
inspectors’ count of all votes and ballots. Such certification shall specify
such other information as may be required by law. In determining the validity
and counting of proxies and ballots cast at any meeting of stockholders of the
Corporation, the inspectors may consider such information as is permitted by
applicable law. No person who is a candidate for an office at an election may
serve as an inspector at such election. If there are three inspectors, the
decision, act, or certificate of a majority is effective in all respects as the
decision, act or certificate of all.

 



 2 

 

 

9.                   List of Stockholders Entitled to Vote. At least ten (10)
days before every meeting of the stockholders a complete list of the
stockholders entitled to vote at said meeting, arranged in alphabetical order,
with the post office address of each, and the number of shares held by each,
shall be prepared by the Secretary. Such list shall be open to the examination
of any stockholder for any purpose germane to the meeting, during ordinary
business hours at the Corporation’s headquarters or on a reasonably accessible
electronic network, provided that the information required to gain access to
such list is provided with the notice of the meeting, and shall be produced and
kept at the time and place of meeting during the whole time thereof and subject
to the inspection of any stockholder who may be present. The original or
duplicate stock ledger shall be provided at the time and place of each meeting
and shall be the only evidence as to who are the stockholders entitled to
examine the list of stockholders or to vote in person or by proxy at such
meeting.

 

10.               Special Meetings.

 

(a)                Special meetings of the stockholders may be called at any
time by the Chairman of the Board, by the President or by resolution of the
Board of Directors adopted by a majority of the total number of authorized
directors (whether or not there exists any vacancies in previously authorized
directorships at the time any such resolution is presented to the Board for
adoption). The person or persons calling any such meeting shall concurrently
specify the purpose of such meeting and the business proposed to be transacted
at such meeting.

 

(b)                At any special meeting of the stockholders, only such
business shall be conducted or considered as shall have been properly brought
before the special meeting. For business to be properly brought before a special
meeting, it must be (1) specified in the Corporation’s notice of meeting (or any
supplement thereto) given by or at the direction of the Board, or (2) otherwise
properly brought before the special meeting by or at the direction of the Board.

 

11.               Organization. The Chair of the Board, or in the absence of the
Chair, the President, or if no such officer is present, a director designated by
the Board of Directors, shall call meetings of the shareholders to order and
shall act as chairman of the meeting. The Secretary, or in the absence of the
Secretary, an Assistant Secretary, shall act as secretary of the meeting of the
shareholders, but in the absence of the Secretary and Assistant Secretary at a
meeting of the shareholders the chairman of the meeting may appoint any person
to act as secretary of the meeting.

 

12.               Fixing Date for Determination of Stockholders of Record.

 

(a)                In order that the Corporation may determine the stockholders
entitled to notice of or to vote at any meeting of the stockholders or any
adjournment thereof, or entitled to receive payment of any dividend or other
distribution or allotment of any rights, or entitled to exercise any rights in
respect of any change, conversion or exchange of stock or for the purpose of any
other lawful action, the Board of Directors may fix a record date, which record
date shall not precede the date upon which the resolution fixing the record date
is adopted by the Board of Directors and which record date: (1) in the case of
determination of stockholders entitled to vote at any meeting of stockholders or
adjournment thereof, shall, unless otherwise required by law, not be more than
sixty (60) nor less than ten (10) days before the date of such meeting; and (2)
in the case of any other action, shall not be more than sixty (60) days prior to
such other action. If no record date is fixed pursuant to above: (1) the record
date for determining stockholders entitled to notice of or to vote at a meeting
of stockholders shall be at the close of business on the business day next
preceding the day on which notice is given or, if notice is waived, at the close
of business on the business day next preceding the day on which the meeting is
held; and (2) the record date for determining stockholders for any other purpose
shall be at the close of business on the day on which the Board of Directors
adopts the resolution relating thereto. A determination of stockholders of
record entitled to notice of or to vote at a meeting of stockholders shall apply
to any adjournment of the meeting; provided, however, that the Board of
Directors may fix a new record date for the adjourned meeting.

 

(b)                In order that the Corporation may determine the stockholders
entitled to consent to corporate action in writing without a meeting, the Board
of Directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the Board of
Directors, and which record date shall not be more than ten (10) days after the
date upon which the resolution fixing the record date is adopted by the Board of
Directors. Any stockholder of record seeking to have the stockholders authorize
or take corporate action by written consent shall, by written notice to the
attention of the Secretary of the Corporation, request the Board of Directors to
fix a record date. The Board of Directors shall promptly, but in all events
within thirty (30) days after the date on which such a request is received,
adopt a resolution fixing the record date. If no record date has been fixed by
the Board of Directors within thirty (30) days of the date on which such a
request is received, the record date for determining stockholders entitled to
consent to corporate action in writing without a meeting, when no prior action
by the Board of Directors is required by applicable law, shall be the first date
on which a signed written consent setting forth the action taken or proposed to
be taken is delivered to the Corporation by delivery to its registered office in
the State of Delaware, its principal place of business, or an officer or agent
of the Corporation having custody of the book in which proceedings of meetings
of stockholders are recorded. Delivery shall be by hand or by certified or
registered mail, return receipt requested. If no record date has been fixed by
the Board of Directors and prior action by the Board of Directors is required by
applicable law, the record date for determining stockholders entitled to consent
to corporate action in writing without a meeting shall be at the close of
business on the date on which the Board of Directors adopts the resolution
taking such prior action.

 



 3 

 

 

13.               Advance Notice of Stockholder Business and Nominations.

 

(a)                Annual Meetings of Stockholders.

 

(i)                 General. Nominations of persons for election to the Board of
Directors and the proposal of business to be considered by the stockholders may
be made at an annual meeting of stockholders only (a) pursuant to the
Corporation’s notice of meeting (or any supplement thereto), (b) by or at the
direction of the Board of Directors, or (c) if properly brought before the
meeting by any stockholder of the Corporation present in person who was a
stockholder of record of the Corporation both at the time the notice provided
for in this Section 13(a) is delivered to the Secretary of the Corporation and
at the time of the meeting, who is entitled to vote at the meeting, and who
complies with the notice procedures set forth in this Section 13(a) in all
applicable respects. For the avoidance of doubt, except for proposals properly
made in accordance with Rule 14a-8 under the Securities and Exchange Act of
1934, and the rules and regulations thereunder (as so amended and inclusive of
such rules and regulations, the “Exchange Act”), and included in the notice of
meeting given by or at the direction of the board of directors, clause (c) above
shall be the exclusive means for a stockholder to bring director nominations or
other business before an annual meeting of stockholders. For purposes of this
Section 13(a)(i), “present in person” shall mean that the stockholder proposing
that the business be brought before the annual meeting of the Corporation, or,
if the proposing stockholder is not an individual, a qualified representative of
such proposing stockholder, appear at such annual meeting.

 

(ii)               Notice of Business to be Brought Before a Meeting. For a
business or proposal (other than the nomination of persons for election as
directors) to be properly brought before an annual meeting of stockholders by a
stockholder, the stockholder must have given timely notice thereof in proper
written form to the Secretary of the Corporation and any such proposed business
must constitute a proper matter for stockholder action under the DGCL. To be
timely, a stockholder’s notice shall be delivered to the Secretary at the
principal executive offices of the Corporation not later than the close of
business on the ninetieth (90th) day nor earlier than the close of business on
the one hundred twentieth (120th) day prior to the first anniversary of the
preceding year’s annual meeting (provided, however, that in the event that the
date of the annual meeting is more than thirty (30) days before or more than
sixty (60) days after such anniversary date, notice by the stockholder must be
so delivered not earlier than the close of business on the one hundred twentieth
(120th) day prior to such annual meeting and not later than the close of
business on the later of the ninetieth (90th) day prior to such annual meeting
or the tenth (10th) day following the day on which public announcement of the
date of such meeting is first made by the Corporation). In no event shall the
public announcement of an adjournment or postponement of an annual meeting of
stockholders commence a new time period (or extend any time period) for the
giving of a stockholder’s notice as described above. To be in proper written
form, a stockholder’s notice to the Secretary (whether pursuant to this Section
13(a)(ii) or Section 13(b)) must set forth: (A) a brief description of the
business desired to be brought before the meeting, (B) the text of the proposal
or business (including the text of any resolutions proposed for consideration
and in the event that such business includes a proposal to amend the Bylaws of
the Corporation, the language of the proposed amendment), (C) the reasons for
conducting such business at the meeting, (D) the name and address, as they
appear on the Corporation’s books, of the stockholder proposing such business,
(E) the class and number of shares of the Corporation’s stock which are,
directly or indirectly, held of record or are beneficially owned (as determined
by Rule 13(d) of the Exchange Act) by the stockholder or any Stockholder
Associated Person on the date of such stockholder notice and any derivative
positions with respect to shares of capital stock of the Corporation held or
beneficially held by or on behalf of such stockholder or any Stockholder
Associated Person, (F) whether and the extent to which any hedging or other
transaction or series of transactions has been entered into by or on behalf of
such stockholder or any Stockholder Associated Person with respect to any
securities of the Corporation, and a description of any other agreement,
arrangement or understanding (including any short position or any borrowing or
lending of shares), the effect or intent of which is to mitigate loss to, or to
manage the risk or benefit from share price changes for, or to increase or
decrease the voting power of, such stockholder or any Stockholder Associated
Person with respect to any securities of the Corporation, (G) any material
interest in such business of such stockholder or any Stockholder Associated
Person, (H) a reasonably detailed description of all agreements, arrangements
and understandings (x) between or among the stockholder and any Stockholder
Associated Person or (y) between or among the stockholder or any Stockholder
Associated Person and any other person or entity (including their names) in
connection with the proposal of such business by such stockholder, including
without limitation any agreements that would be required to be disclosed
pursuant to Item 5 or Item 6 of a Schedule 13D that would be filed pursuant to
the Exchange Act (regardless of whether the requirement to file a Schedule 13D
is applicable to the stockholder or any Stockholder Associated Person or other
person or entity), (I) a representation that such stockholder is a holder of
record of stock of the Corporation entitled to vote at such meeting and intends
to appear in person or by proxy at the meeting to propose such business, and (J)
a representation whether such stockholder or any Stockholder Associated Person
intends or is part of a group that intends (1) to deliver a proxy statement
and/or form of proxy to the holders of at least the percentage of the
Corporation’s outstanding capital stock required to approve or adopt the
proposal, or (2) otherwise to solicit proxies from stockholders in support of
such proposal. For purposes of this Section 13(a)(ii), a “Stockholder Associated
Person” of any stockholder shall mean (i) any beneficial owner of shares of
stock of the Corporation owned of record or beneficially by such stockholder and
on whose behalf the proposal or nomination, as the case may be, is being made,
(ii) any Affiliate of such stockholder (within the meaning of Rule 12b-2 under
the Exchange Act for purposes of these Bylaws) of such stockholder or beneficial
owner, and (iii) any person controlling, controlled by or under common control
with any person referred to in the preceding clauses (i) and (ii). A stockholder
providing notice of any business proposed to be brought before a meeting shall
further update and supplement such notice, if necessary, so that the information
provided or required to be provided in such notice pursuant to this Section
13(a)(ii) shall be true and correct as of the record date for the determination
of persons entitled to receive notice of the meeting. Such update and supplement
shall be delivered to, or mailed and received by, the Secretary at the principal
executive offices of the Corporation not later than five (5) business days after
the record date for the determination of persons entitled to receive notice of
the meeting. In addition, business proposed to be brought by a stockholder may
not be brought before the annual meeting if such stockholder takes action
contrary to the representations made in the stockholder notice applicable to
such business or if the stockholder notice applicable to such business contains
an untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein not misleading. The presiding officer
of the annual meeting shall determine and declare at the annual meeting whether
the stockholder proposal was made in accordance with the terms of this Section
13. Notwithstanding anything in these Bylaws to the contrary, no business shall
be conducted at an annual meeting except in accordance with the procedures set
forth in this Section 13(a)(ii). If the presiding officer determines that a
stockholder proposal was not made in accordance with the terms of this Section
13(a)(ii), he or she shall so declare at the annual meeting and any such
proposal shall not be acted upon at the annual meeting. Notwithstanding the
foregoing provisions, a stockholder shall also comply with all applicable
additional requirements of the Exchange Act and the rules and regulations
thereunder (collectively, the “SEC Requirements”) with respect to the matters
set forth in this Section 13(a)(ii) and that this Section 13(a)(ii) is intended
as an additional requirement to the SEC Requirements.

 



 4 

 

 

(iii)             Notice of Nominations for Election to the Board of Directors.
Only persons who are nominated in accordance with the following procedures shall
be eligible for election as directors. Such nominations, other than those made
by or at the direction of the Board of Directors, shall be made pursuant to
timely notice in writing to the Secretary of the Corporation. To be timely, a
stockholder’s notice shall be delivered to the Secretary at the principal
executive offices of the Corporation not later than the close of business on the
ninetieth (90th) day nor earlier than the close of business on the one hundred
twentieth (120th) day prior to the first anniversary of the preceding year’s
annual meeting (provided, however, that in the event that the date of the annual
meeting is more than thirty (30) days before or more than sixty (60) days after
such anniversary date, notice by the stockholder must be so delivered not
earlier than the close of business on the one hundred twentieth (120th) day
prior to such annual meeting and not later than the close of business on the
later of the ninetieth (90th) day prior to such annual meeting or the tenth
(10th) day following the day on which public announcement of the date of such
meeting is first made by the Corporation). In the event that the number of
directors to be elected to the Board of Directors of the Corporation at an
annual meeting is increased and there is no Public Announcement by the
Corporation naming all of the nominees for director or specifying the size of
the increased Board of Directors at least one hundred (100) days prior to the
first anniversary of the preceding year’s annual meeting, a stockholder’s notice
required by this Section 13(a)(iii) shall also be considered timely, but only
with respect to nominees for any new positions created by such increase, if it
shall be delivered to the Secretary of the Corporation at the principal
executive offices of the Corporation not later than the close of business on the
tenth (10th) day following the day on which such public announcement is first
made by the Corporation. In no event shall the public announcement of an
adjournment or postponement of an annual meeting of stockholders commence a new
time period (or extend any time period) for the giving of a stockholder’s notice
as described above. To be in proper written form, a stockholder’s notice to the
Secretary (whether pursuant to this Section 13(a)(iii) or Section 13(b)) must
set forth, as to each person, if any, whom the stockholder proposes to nominate
for election as a director (1) the stockholder’s intent to nominate such person
for election as a director of the Corporation, the name of each such nominee
proposed by the stockholder giving the notice, and the reason for making such
nomination at the annual meeting, (2) the name and address, as they appear on
the Corporation’s books, of the stockholder proposing such nomination and any
Stockholder Associated Person, (3) the class and number of shares of the
Corporation’s stock which are, directly or indirectly, held of record or are
beneficially owned (as determined by Rule 13(d) of the Exchange Act) by the
stockholder proposing such nomination and any Stockholder Associated Person on
the date of such stockholder notice and any derivative positions with respect to
shares of capital stock of the Corporation held or beneficially held by or on
behalf of such stockholder or any Stockholder Associated Person, (4) whether and
the extent to which any hedging or other transaction or series of transactions
has been entered into by or on behalf of such stockholder or any Stockholder
Associated Person with respect to any securities of the Corporation, and a
description of any other agreement, arrangement or understanding (including any
short position or any borrowing or lending of shares), the effect or intent of
which is to mitigate loss to, or to manage the risk or benefit from share price
changes for, or to increase or decrease the voting power of, such stockholder or
any Stockholder Associated Person with respect to any securities of the
Corporation, (5) any material interest of such stockholder or any Stockholder
Associated Person proposing such nomination and the beneficial owner, if any, on
whose behalf the nomination is made, (6) a representation that such stockholder
is a holder of record of stock of the Corporation entitled to vote at such
meeting and intends to appear in person or by proxy at the meeting to propose
such nominee(s), (7) a representation whether such stockholder or any
Stockholder Associated Person intends or is part of a group that intends (A) to
deliver a proxy statement and/or form of proxy to the holders of at least the
percentage of the Corporation’s outstanding capital stock required to elect the
nominee(s), or (B) otherwise to solicit proxies from stockholders in support of
such nominee(s), (8) a description of all arrangements or understandings between
or among any of (A) the stockholder giving the notice, (B) any Stockholder
Associated Person, (C) each nominee, and (D) any other person or persons (naming
such person or persons) pursuant to which the nomination or nominations are to
be made by the stockholder giving the notice, (9) all information that would be
required to be disclosed pursuant to Item 404 under Regulation S-K if such
stockholder or any Stockholder Associated Person were the “registrant” for
purposes of such rule and any of the nominees were a director or executive
officer of such registrant, (10) all information with respect to each nominee
would be required to be set forth in a stockholder’s notice pursuant to this
Section 13(a)(ii) if such nominee were the noticing stockholders, (11) each
nominee’s principal occupation(s) during the past five years, (12) each
nominee’s previous and/or current memberships on all public company boards of
directors, (13) for each nominee, any bankruptcy filings of such nominee or any
affiliate of such nominee, (14) for each nominee, any criminal convictions of
such nominee or any affiliate of such nominee, (15) for each nominee, any civil
action(s) by the Securities and Exchange Commission or other regulatory agency
against such nominee whereby he or she were found to violated any federal or
state securities law, (16) the signed consent of each nominee proposed by the
stockholder giving the notice to being named in the proxy statement, if any, as
a nominee and to serving as a director if elected or re-elected, as the case may
be, and (17) such other information regarding each nominee proposed by the
noticing stockholder as would be required to be included in a proxy statement
filed in accordance with the proxy rules of the Securities and Exchange
Commission had the nominee been nominated, or intended to be nominated, by the
Board of Directors. The Corporation may require any proposed nominee to furnish
such other information as may reasonably be required by the Corporation to
determine the eligibility of such proposed nominee to serve as an independent
director or audit committee financial expert of the Corporation under applicable
law, securities exchange rule or regulation, or any publicly-disclosed corporate
governance guideline or committee charter of the Corporation. A stockholder
providing notice of any nomination proposed to be made at a meeting shall
further update and supplement such notice, if necessary, so that the information
provided or required to be provided in such notice pursuant to this Section
13(a)(iii) shall be true and correct as of the record date for the determination
of persons entitled to receive notice of the meeting. Such update and supplement
shall be delivered to, or mailed and received by, the Secretary at the principal
executive offices of the Corporation not later than five (5) business days after
the record date for the determination of persons entitled to receive notice of
the meeting. No person nominated by the stockholder shall be eligible to serve
as a director of the Corporation unless nominated in accordance with the
procedures set forth in this Section 13(a)(iii). The presiding officer of the
annual meeting shall determine and declare at the annual meeting whether the
nomination was made in accordance with the terms of this Section 13(a)(iii). If
the presiding officer determines that a nomination was not made in accordance
with the terms of this Section 13(a)(iii), he or she shall so declare at the
annual meeting and any such defective nomination shall be disregarded.
Notwithstanding the foregoing provisions, a stockholder shall also comply with
all applicable additional provisions of the SEC Requirements with respect to the
matters set forth in this Section 13(a)(iii) and this Section 13(a)(iii) is
intended as an additional requirement to the SEC Requirements.

 



 5 

 

 

(iv)              Effect of a Notice Sent on Behalf of the Corporation.
Notwithstanding any notice of the annual meeting sent to stockholders on behalf
of the Corporation, a stockholder must comply with Section 13(a) to conduct
business at any annual meeting. If the stockholder's proposed business is the
same or relates to business brought by the Corporation and included in its
annual meeting notice, the stockholder is nevertheless required to comply and
give its own separate and timely written notice to the Secretary, (A) in the
case of proposed business other than director nominations, pursuant to Section
13(a)(ii) or (B) in the case of a proposed director nomination, pursuant to
Section 13(a)(iii).

 

(b)                Special Meetings of Stockholders. Only such business shall be
conducted at a special meeting of stockholders as provided in Section 10 of this
Article I. Nominations of persons for election to the Board of Directors may be
made at a special meeting of stockholders at which directors are to be elected
pursuant to the Corporation’s notice of meeting (i) by or at the direction of
the Board of Directors or any duly authorized committee thereof or (ii) provided
that the Board of Directors or any duly authorized committee thereof has
determined that directors shall be elected at such meeting, by any stockholder
of the Corporation who is a stockholder of record at the time the notice
provided for in this Section 13 is delivered to the Secretary of the
Corporation, who is entitled to vote at the meeting and upon such election, and
who complies with the notice procedures set forth in this Section 13. In the
event the Corporation calls a special meeting of stockholders for the purpose of
electing one or more directors to the Board of Directors, any such stockholder
entitled to vote in such election of directors may nominate a person or persons
(as the case may be) for election to such position(s) as specified in the
Corporation’s notice of meeting, if the stockholder’s notice in the same form as
required by paragraph (a)(iii) of this Section 13 shall be delivered to the
Secretary at the principal executive offices of the Corporation not earlier than
the close of business on the one hundred twentieth (120th) day prior to such
special meeting and not later than the close of business on the later of the
ninetieth (90th) day prior to such special meeting or the tenth (10th) day
following the day on which public announcement is first made of the date of the
special meeting and of the nominees proposed by the Board of Directors to be
elected at such meeting. In no event shall the public announcement of an
adjournment or postponement of a special meeting commence a new time period (or
extend any time period) for the giving of a stockholder’s notice as described
above. Notwithstanding the foregoing provisions, a stockholder shall also comply
with all applicable additional provisions of the SEC Requirements with respect
to the matters set forth in this Section 13(b) and that this Section 13(b) is
intended as an additional requirement to the SEC Requirements.

 

(c)                Notwithstanding the foregoing provisions of this Section 13,
unless otherwise required by law, if the stockholder (or a qualified
representative of the stockholder) does not appear at the annual or special
meeting of stockholders of the Corporation to present a nomination or proposed
business, such nomination shall be disregarded and such proposed business shall
not be considered, notwithstanding that proxies in respect of such vote may have
been received by the Corporation. For purposes of this Section 13, to be
considered a qualified representative of the stockholder, a person must be
authorized by a writing executed by such stockholder or an electronic
transmission delivered by such stockholder to act for such stockholder as proxy
at the meeting of stockholders and such person must produce such writing or
electronic transmission, or a reliable reproduction of the writing or electronic
transmission, at the meeting of stockholders.

 



 6 

 

 

(d)                For purposes of this Section 13, “public announcement” shall
include disclosure in a press release reported by the Dow Jones News Service,
Associated Press, or comparable national news service or in a document publicly
filed by the Corporation with the Securities and Exchange Commission pursuant to
Section 13, 14, or 15(d) of the Exchange Act.

 

14.               Compliance with Procedures. Notwithstanding anything in these
Bylaws to the contrary: (a) no business shall be conducted at any annual meeting
except in accordance with the procedures set forth in Section 13 of this Article
I, and (b) unless otherwise required by law, if a stockholder intending to
propose business at an annual meeting pursuant to Section 13 of this Article I
does not provide the information required under Section 13 to the Corporation
(including providing the updated information required by clauses (a)(ii) and
(a)(iii) of Section 13 by the deadlines specified therein), or such stockholder
(or a qualified representative of such stockholder) does not appear at the
meeting to present the proposed business, such business shall not be transacted,
notwithstanding that proxies in respect of such business may have been received
by the Corporation. The chair of the annual meeting shall, if the facts warrant,
determine and declare to the meeting that business was not properly brought
before the meeting in accordance with the provisions of Section 13 of this
Article I, and if he or she should so determine, he or she shall so declare to
the meeting and any such business not properly brought before the meeting shall
not be transacted. Nothing contained in Sections 13 and 14 of this Article I
shall be deemed to affect any rights of stockholders to request inclusion of
proposals in the Corporation’s proxy statement pursuant to Rule 14a-8 under the
Exchange Act (or any successor provision of law).

 

15.               Conduct of the Meeting.

 

(a)                Order of Business. The chairman of the meeting shall have the
right to determine the order of business at the meeting.

 

(b)                Meeting Protocol. To the maximum extent permitted by
applicable law, the Board of Directors shall be entitled to make such rules or
regulations for the conduct of meetings of shareholders as it shall deem
necessary, appropriate or convenient. Subject to such rules and regulations of
the Board of Directors, if any, the chairman of the meeting shall have the right
and authority to prescribe such rules, regulations and procedures and take such
action as, in the discretion of such chairman, are deemed necessary, appropriate
or convenient for the proper conduct of the meeting. Such rules, regulations and
procedures, whether adopted by the Board of Directors or prescribed by the
chairman of the meeting, may include, without limitation, the following: (i)
establishing an agenda for the meeting and the order for the consideration of
the items of business on such agenda; (ii) restricting admission to the time set
for the commencement of the meeting; (iii) limiting attendance at the meeting to
shareholders of record of the Corporation entitled to vote at the meeting, their
duly authorized proxies or other such persons as the chairman of the meeting may
determine; (iv) limiting participation at the meeting on any matter to
shareholders of record of the Corporation entitled to vote on such matter, their
duly authorized proxies or other such persons as the chairman of the meeting may
determine to recognize and, as a condition to recognizing any such participant,
requiring such participant to provide the chairman of the meeting with evidence
of his or her name and affiliation, whether he or she is a shareholder or a
proxy for a shareholder, and the class and series and number of shares of each
class and series of capital stock of the Corporation which are owned
beneficially and/or of record by such shareholder; (v) limiting the time
allotted to questions or comments by participants; (vi) taking such actions as
are necessary or appropriate to maintain order, decorum, safety and security at
the meeting; (vii) removing any shareholder who refuses to comply with meeting
procedures, rules or guidelines as established by the chairman of the meeting;
and (viii) complying with any state and local laws and regulations concerning
safety and security.

 

16.               Action without a Meeting. Except as may be provided in the
Certificate of Incorporation, no action shall be taken by the stockholders
except at an annual or special meeting of stockholders. The stockholders may not
take action by written consent.

 



 7 

 

 

ARTICLE II

Directors.

 

1.                   Number; Election; Term. The number of directors which shall
constitute the whole Board of Directors shall be fixed from time to time
exclusively pursuant to a resolution adopted by a majority of the Board of
Directors. Should the death, resignation or other removal of any non-employee
director result in the failure of the requirement set forth in the preceding
sentence to be met, such requirement shall not apply during the time of the
vacancy caused by the death, resignation or removal of any such non-employee
director. The remaining directors of the Corporation shall cause any such
vacancy to be filled in accordance with these Bylaws within a reasonable period
of time. At the annual meeting or a special meeting at which directors are to be
elected in accordance with the Corporation’s notice of meeting, directors shall
be elected in accordance with the requirements of these Bylaws and the
Certificate of Incorporation.

 

2.                   Place of Meetings; Records. The directors may hold their
meetings and keep the books of the Corporation outside of the State of Delaware
at such places as they may from time to time determine. Members of the Board of
Directors, or any committee designated by the Board of Directors, may
participate in a meeting of the Board of Directors, or any committee, by means
of conference telephone or similar communications equipment by means of which
all persons participating in the meeting can hear each other, and such
participation in a meeting shall constitute presence in person at the meeting.

 

3.                   Vacancies. If the office of any director becomes vacant for
any reason or any new directorship is created by any increase in the authorized
number of directors, a majority of the directors then in office, although less
than a quorum, or by a sole remaining director, may choose a successor or
successors or fill the newly created directorship. Subject to the terms of the
Certificate of Incorporation of the Corporation, any director so chosen shall
hold office until the next annual election and until his or her successor shall
be elected and qualified.

 

4.                   Organizational Meeting. The Board of Directors shall meet
for the purpose of organization, the election of officers and the transaction of
other business, as soon as practicable after each annual election of directors.
Notice of such meeting need not be given. Such meeting may be held at any other
time or place which shall be specified in a notice given as hereinafter provided
for special meetings of the Board of Directors or in a consent and waiver of
notice thereof signed by all of the directors.

 

5.                   Regular Meetings. Regular meetings of the Board of
Directors may be held without notice at such time and place either within or
without the State of Delaware as shall from time to time be determined by the
Board of Directors.

 

6.                   Special Meetings. Special meetings of the Board of
Directors may be called by the Chair of the Board or the President by the
mailing of notice to each director at least 48 hours before the meeting or by
notifying each director of the meeting at least 24 hours prior thereto either
personally, by telephone or by electronic transmission; special meetings shall
be called on like notice by the Chair of the Board, the President or, on the
written request of any two directors, by the Secretary.

 

7.                   Notice of Meetings. Except in the case of regular meetings,
notice of which has been dispensed with, the meetings of the Board of Directors
shall be held upon two (2) days’ notice by mail or twenty-four (24) hours’
notice delivered personally or by telephone, electronic mail or other forms of
remote communications, including by a voice or text messaging system. If the
address of a director is not shown on the records and is not readily
ascertainable, notice shall be addressed to him at the city or place in which
the meetings of the directors are regularly held. Notice of the time and place
of holding an adjourned meeting need not be given to absent directors if the
time and place be fixed at the meeting adjourned.

 

8.                   Quorum. At all meetings of the Board of Directors the
presence of a majority of the total number of directors determined by resolution
pursuant to Section 1 of this Article II to constitute the Board of Directors
shall be necessary and sufficient to constitute a quorum for the transaction of
business, and the act of a majority of the directors present at any meeting at
which there is a quorum shall be the act of the Board of Directors, except as
may be otherwise specifically provided by law, by the Certificate of
Incorporation or by these Bylaws.

 



 8 

 

 

9.                   Board Committees. The Board of Directors may, by resolution
passed by a majority of the whole Board of Directors, designate one or more
committees, each committee to consist of one or more of the directors of the
Corporation. The Board of Directors may designate one or more directors as
alternate members of any such additional committee, who may replace any absent
or disqualified member at any meeting of the committee. Any such committee shall
have such powers as are granted to it by the resolution of the Board of
Directors or by subsequent resolutions passed by a majority of the whole Board
of Directors. Unless otherwise provided for in any resolution of the Board of
Directors designating a committee pursuant to this Section 10 of Article II: (i)
a quorum for the transaction of business of such committee shall be fifty
percent or more of the authorized number of members of such committee; and (ii)
the act of a majority of the members of such committee present at any meeting of
such committee at which there is a quorum shall be the act of the committee
(except as otherwise specifically provided by law, the Certificate of
Incorporation or by these Bylaws).

 

10.               Action Without Meetings. Any action required or permitted to
be taken at any meeting of the Board of Directors or any committee designated by
such Board of Directors may be taken without a meeting, if all members of the
Board of Directors or committee consent thereto in writing or by electronic
transmission and the writing or writings or electronic transmission or
transmissions are filed with the minutes of the proceedings of the Board of
Directors or committee.

 

11.               Fees and Compensation of Director. Each director, in
consideration of his or her serving as such, shall be entitled to receive from
the Corporation such amount per annum or such fees for attendance at meetings of
the Board or of any committee, or both, as the Board shall from time to time
determine. The Board may likewise provide that the Corporation shall reimburse
each director or member of a committee for any expenses incurred by him or her
on account of his or her attendance at any such meeting. Unless otherwise
determined by the Board of Directors, directors who are employees of the
Corporation shall not receive any compensation for service on the Board of
Directors, but shall be reimbursed for expenses of attendance at meetings.
Nothing contained in this Section shall be construed to preclude any director
from serving the Corporation in any other capacity and receiving compensation
therefor.

 

12.               Emergency Bylaws. To the fullest extent permitted by law, in
the event of any emergency, disaster or catastrophe, as referred to in Section
110 of the DGCL, or other similar emergency condition, the Board of Directors
may adopt emergency bylaws.

 

13.               Chair of the Board. The Corporation may have at the discretion
of the Board, a Chair of the Board. If there be one, the Chair of the Board of
Directors shall preside at meetings of the shareholders and of the Board of
Directors, and shall do and perform such other things as may from time to time
be assigned to him by the Board of Directors. He or she shall have the power and
authority to affix the signature of the Corporation to all deeds, conveyances,
mortgages, leases, obligations, bonds, contracts, certificates and other papers
and instruments in writing which have been authorized or directed by the Board
of Directors or which, in his or her judgment, should be executed on behalf of
the Corporation.

 

ARTICLE III

Officers.

 

1.                   Election; Term of Office; Appointments. Board of Directors,
at its first meeting after each annual meeting of stockholders, shall elect at
least the following officers: a Chair of the Board and/or a President, a Chief
Executive Officer, Chief Financial Officer, a Treasurer and a Secretary. The
Board of Directors may also elect, appoint, or provide for the appointment of
such other officers and agents as may from time to time appear necessary or
advisable in the conduct of the affairs of the Corporation. Such additional
officers may include one or more Vice Presidents, Assistant Treasurers,
Assistant Secretaries, and other officers in accordance with these Bylaws.
Officers of the Corporation shall hold office until their successors are chosen
and qualify in their stead or until their earlier death, resignation or removal,
and shall perform such duties as from time to time shall be prescribed by these
Bylaws and by the Board of Directors and, to the extent not so provided, as
generally pertain to their respective offices. The Board of Directors may fill
any vacancy occurring in any office of the Corporation at any regular or special
meeting. Two or more offices may be held by the same person.

 



 9 

 

 

2.                   Removal and Resignation. Any officer elected or appointed
by the Board of Directors may be removed at any time by the affirmative vote of
a majority of the whole Board of Directors. If the office of any officer elected
or appointed by the Board of Directors becomes vacant for any reason, the
vacancy may be filled by the Board of Directors. Any officer may resign at any
time upon written notice to the Corporation.

 

3.                   Chair of the Board. The Chair of the Board shall perform
such duties, and exercise such powers, as from time to time shall be prescribed
by these Bylaws or by the Board of Directors.

 

4.                   President. The President, in the absence of the Chair of
the Board, shall preside at meetings of the Directors. He or she shall have such
authority and perform such duties in the management of the Corporation as from
time to time shall be prescribed by the Board of Directors and, to the extent
not so prescribed, he or she shall have such authority and perform such duties
in the management of the Corporation, subject to the control of the Board of
Directors, as generally pertain to the office of President.

 

5.                   Chief Executive Officer. The Chief Executive Officer shall
have such authority and perform such duties in the management of the Corporation
as from time to time shall be prescribed by the Board of Directors and, to the
extent not so prescribed, he or she shall have such authority and perform such
duties in the management of the Corporation, subject to the control of the Board
of Directors, as generally pertain to the office of President.

 

6.                   Vice Presidents. Vice Presidents shall perform such duties
as from time to time shall be prescribed by these Bylaws, by the Chair of the
Board, by the President or by the Board of Directors, and except as otherwise
prescribed by the Board of Directors, they shall have such powers and duties as
generally pertain to the office of Vice President.

 

7.                   Secretary. The Secretary or person appointed as secretary
at all meetings of the Board of Directors and of the stockholders shall record
all votes and the minutes of all proceedings in a book to be kept for that
purpose, and he or she shall perform like duties for the Board of Directors when
required. He or she shall give, or cause to be given, notice of all meetings of
the stockholders, and of the Board of Directors if required. He or she shall
perform such other duties as may be prescribed by these Bylaws or as may be
assigned to him or her by the Chair of the Board, the President or the Board of
Directors, and, except as otherwise prescribed by the Board of Directors, he or
she shall have such powers and duties as generally pertain to the office of
Secretary.

 

8.                   Treasurer. The Treasurer shall have custody of the
Corporation’s funds and securities. He or she shall perform such other duties as
may be prescribed by these Bylaws or as may be assigned to him or her by the
Chair of the Board, the President or the Board of Directors, and, except as
otherwise prescribed by the Board of Directors, he or she shall have such powers
and duties as generally pertain to the office of Treasurer.

 

9.                   Chief Financial Officer. The Chief Financial Officer shall
have charge of the Corporation’s books of account, and shall be responsible for
the maintenance of adequate records of all assets, liabilities and financial
transactions of the Corporation. The Chief Financial Officer shall prepare and
render such balance sheets, profit and loss statements and other financial
reports as the Board of Directors, the Chair of the Board or the President may
require. He or she shall perform such other duties as may be prescribed by these
Bylaws or as may be assigned to him or her by the Chair of the Board, the
President or the Board of Directors, and, except as otherwise prescribed by the
Board of Directors, he or she shall have such powers and duties as generally
pertain to the office of Chief Financial Officer.

 



 10 

 

 

ARTICLE IV

Stock.

 

1.                   Stock. The shares of the Corporation shall be represented
by certificates or shall be uncertificated. Each registered holder of shares,
upon request to the Corporation, shall be provided with a certificate of stock
representing the number of shares owned by such holder. The certificates of
stock of the Corporation shall be in the form or forms from time to time
approved by the Board of Directors. Such certificates shall be numbered and
registered, shall exhibit the holder’s name and the number of shares, and shall
be signed in the name of the Corporation by the following officers of the
Corporation: the Chair of the Board of Directors, or the President or a Senior
Vice President or Vice President; and by the Treasurer or an Assistant
Treasurer, or the Secretary or an Assistant Secretary. If any certificate is
manually signed (1) by a transfer agent other than the Corporation or its
employee, or (2) by a registrar other than the Corporation or its employee, any
other signature on the certificate, including those of the aforesaid officers of
the Corporation, may be a facsimile. In case any officer, transfer agent or
registrar who has signed or whose facsimile signature has been placed upon a
certificate shall have ceased to be such officer, transfer agent or registrar
before such certificate is issued, it may be issued by the Corporation with the
same effect as if he or she were such officer, transfer agent or registrar at
the date of issue.

 

2.                   Lost Certificates. The Board of Directors or any officer of
the Corporation to whom the Board of Directors has delegated authority may
authorize any transfer agent of the Corporation to issue, and any registrar of
the Corporation to register, at any time and from time to time unless otherwise
directed, a new certificate or certificates of stock in the place of a
certificate or certificates theretofore issued by the Corporation, alleged to
have been lost or destroyed, upon receipt by the transfer agent of evidence of
such loss or destruction, which may be the affidavit of the applicant; a bond
indemnifying the Corporation and any transfer agent and registrar of the class
of stock involved against claims that may be made against it or them on account
of the lost or destroyed certificate or the issuance of a new certificate, of
such kind and in such amount as the Board of Directors shall have authorized the
transfer agent to accept generally or as the Board of Directors or an authorized
officer shall approve in particular cases; and any other documents or
instruments that the Board of Directors or an authorized officer may require
from time to time to protect adequately the interest of the Corporation. A new
certificate may be issued without requiring any bond when, in the judgment of
the directors, it is proper to do so.

 

3.                   Transfers of Stock. Transfers of stock shall be made upon
the books of the Corporation: (1) upon presentation of the certificates by the
registered holder in person or by duly authorized attorney, or upon presentation
of proper evidence of succession, assignment or authority to transfer the stock,
and upon surrender of the appropriate certificate(s), or (2) in the case of
uncertificated shares, upon receipt of proper transfer instructions from the
registered owner of such uncertificated shares, or from a duly authorized
attorney or from an individual presenting proper evidence of succession,
assignment or authority to transfer the stock.

 

4.                   Holder of Record. The Corporation shall be entitled to
treat the holder of record of any share or shares of stock as the holder in fact
thereof and accordingly shall not be bound to recognize any equitable or other
claim to or interest in such share on the part of any other person whether or
not it shall have express or other notice thereof, save as expressly provided by
the laws of the State of Delaware.

 

ARTICLE V

Indemnification.

 

1.                   Indemnification of Directors and Officers in Third Party
Proceedings. Subject to the other provisions of this Article V, the Corporation
shall indemnify and hold harmless, to the fullest extent permitted by the DGCL
(as the same exists now or as it may be hereinafter amended, but, in the case of
any such amendment, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than said law permitted
the Corporation to provide prior to such amendment), any person (and the heirs,
executors, administrators or estate of such person) who was or is a party or is
threatened to be made a party to, or otherwise becomes involved in, any
threatened, pending or completed action, suit, investigation, inquiry, hearing,
mediation, arbitration, other alternative dispute mechanism or any other
proceeding, whether civil, criminal, administrative, regulatory, investigative,
legislative or otherwise and whether formal or informal (as further defined in
Section 19 of this Article V, a “Proceeding”) (other than an action by or in the
right of the Corporation) by reason of the fact that such person is or was
serving, or had agreed to serve, in an Official Capacity (as defined in Section
19 of this Article V) for the Corporation, or while serving in an Official
Capacity for the Corporation is or was serving at the request of the Corporation
in an Official Capacity for another corporation, partnership, limited liability
company, joint venture, trust or other enterprise (an “Other Enterprise”),
including service with respect to employee benefit plans maintained or sponsored
by the Corporation, or is an employee of the Corporation specifically designated
by the Board of Directors as an indemnified employee (hereinafter, each of the
foregoing persons, a “Covered Person”), against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by such person in connection with such Proceeding if such person acted
in good faith and in a manner such person reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal Proceeding, had no reasonable cause to believe his or her conduct was
unlawful.

 



 11 

 

 

2.                   Indemnification of Directors and Officers in Actions By or
in the Right of the Corporation. Subject to the other provisions of this Article
V, the Corporation shall indemnify and hold harmless, to the fullest extent
permitted by the DGCL, any Covered Person who was or is a party or is threatened
to be made a party to, or otherwise becomes involved in, a Proceeding by or in
the right of the Corporation against Expenses (including attorneys’ fees)
actually and reasonably incurred by such person in connection with the defense
or settlement of such action or suit if such person acted in good faith and in a
manner such person reasonably believed to be in or not opposed to the best
interests of the Corporation; provided that no indemnification shall be made in
respect of any claim, issue or matter as to which such person shall have been
adjudged to be liable to the Corporation unless and only to the extent that
Delaware Court of Chancery or the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, such person is fairly and
reasonably entitled to indemnity for such expenses which the Delaware Court of
Chancery or such other court shall deem proper.

 

3.                   Successful Defense. In addition to the rights of
indemnifications provided in Sections 1 and 2 of this Article V, to the extent
that a Covered Person has been successful on the merits or otherwise in defense
of any Proceeding described in Sections 1 or 2 of this Article V, or in defense
of any claim, issue or matter therein, such person shall be indemnified against
Expenses (as defined in Section 19 of this Article V) (including attorneys’
fees) actually and reasonably incurred by such person in connection therewith.

 

4.                   Indemnification of Others. Subject to the other provisions
of this Article V, the Corporation shall have power to indemnify its employees
and its agents to the extent not prohibited by the DGCL or other applicable law.
The Board of Directors shall have the power to delegate the determination of
whether employees or agents shall be indemnified to such person or persons as
the Board of Directors determines.

 

5.                   Advance Payment of Expenses.

 

(a)                Expenses (including attorneys’ fees) incurred by any Covered
Person in defending any Proceeding shall be paid by the Corporation in advance
of the final disposition of such Proceeding. Such advances shall be paid by the
Corporation within ten (10) calendar days after the receipt by the Corporation
of a statement or statements from the claimant requesting such advance or
advances from time to time; provided, that the payment of such expenses incurred
by a Covered Person in his or her capacity as a director or officer shall be
made only upon delivery to the Corporation of an undertaking in writing by or on
behalf of such Covered Person to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right of appeal (a “final disposition”) that such Covered Person is not
entitled to be indemnified for such expenses under these Bylaws or otherwise.
The Covered Person’s undertaking to repay the Corporation any amounts advanced
for Expenses shall not be required to be secured and shall not bear interest.

 

(b)                Except as otherwise provided in the DGCL or this Section 5,
the Corporation shall not impose on the Covered Person additional conditions to
the advancement of Expenses or require from the Covered Person additional
undertakings regarding repayment. Advancements of Expenses shall be made without
regard to the Covered Person’s ability to repay the Expenses.

 

(c)                Advancements of Expenses pursuant to this subsection shall
not require approval of the Board of Directors or the shareholders of the
Corporation, or of any other person or body. The Secretary shall promptly advise
the Board of Directors in writing of the request for advancement of Expenses, of
the amount and other details of the request and of the undertaking to make
repayment provided pursuant to this Section 5.

 



 12 

 

 

(d)                Advancements of Expenses to a Covered Person shall include
any and all reasonable Expenses incurred pursuing an action to enforce this
right of advancement, including Expenses incurred preparing and forwarding
statements to the Corporation to support the advancements claimed.

 

(e)                The right to advancement of Expenses shall not apply to (i)
any action, suit or proceeding against a Covered Person brought by the
Corporation and approved by a majority of the authorized members of the Board of
Directors which alleges willful misappropriation of corporate assets by such
agent, wrongful disclosure of confidential information, or any other willful and
deliberate breach in bad faith of such agent’s duty to the Corporation or its
shareholders, or (ii) any claim for which indemnification is excluded pursuant
to these Bylaws, but shall apply to any Proceeding referenced in Sections 6(b)
or 6(c) of this Article V prior to a determination that the person is not
entitled to be indemnified by the Corporation.

 

6.                   Limitations on Indemnification. Except as otherwise
required by the DGCL or the Articles, the Corporation shall not be obligated to
indemnify any person pursuant to this Article V in connection with any
Proceeding (or any part of any Proceeding):

 

(a)                for which payment has actually been made to or on behalf of
such person under any statute, insurance policy, indemnity provision, vote or
otherwise, except with respect to any excess beyond the amount paid;

 

(b)                where it has been adjudicated finally by a court of competent
jurisdiction that the person is liable to the Corporation with respect to any
claim, issue or matter involved in the Proceeding out of which the claim for
indemnification has arisen, including, without limitation, a claim that the
person received an improper personal benefit, unless the court of law or another
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability, but in view of all the
circumstances of the case, the person is fairly and reasonably entitled to
indemnity for such Expenses which such court shall deem proper;

 

(c)                for which payment has actually been made to or on behalf of
such person under any statute, insurance policy, indemnity provision, vote or
otherwise, except with respect to any excess beyond the amount paid;

 

(d)                for an accounting or disgorgement of profits pursuant to
Section 16(b) of the Exchange Act, or similar provisions of federal, state or
local statutory law or common law, if such person is held liable therefor
(including pursuant to any settlement arrangements);

 

(e)                for any reimbursement of the Corporation by such person of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by such person from the sale of securities of the Corporation,
as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Corporation
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) or the rules of any national securities exchange upon which the
Corporation’s securities are listed, or the payment to the Corporation of
profits arising from the purchase and sale by such person of securities in
violation of Section 306 of the Sarbanes-Oxley Act), if such person is held
liable therefor (including pursuant to any settlement arrangements);

 

(f)                 initiated by such person against the Corporation or its
directors, officers, employees, agents or other indemnitees, unless (a) the
Board of Directors authorized the Proceeding (or the relevant part of the
Proceeding) prior to its initiation, (b) the Corporation provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Corporation under applicable law, (c) otherwise made under Section 5 of this
Article V or (d) otherwise required by applicable law; or

 

(g)                if prohibited by applicable law.

 



 13 

 

 

7.                   Indemnification Claims; Determination.

 

(a)                To obtain indemnification under this Article V, a Covered
Person shall submit to the Corporation a written request, including therein or
therewith such documentation and information as is reasonably available to the
Covered Person and is reasonably necessary to determine whether and to what
extent the Covered Person is entitled to indemnification. Upon written request
by a Covered Person for indemnification, a determination (the “Determination”),
if such determination is required by applicable law, with respect to the Covered
Person’s entitlement thereto shall be made as follows: (i) by the Board of
Directors by majority vote of a quorum consisting of Disinterested Directors (as
defined in Section 19 of this Article V); (ii) if such a quorum of Disinterested
Directors cannot be obtained, by majority vote of a committee duly designated by
the Board of Directors (all directors, whether or not Disinterested Directors,
may participate in such designation) consisting solely of two or more
Disinterested Directors; (iii) if such a committee cannot be designated, by any
Independent Counsel (as defined in Section 19 of this Article V) selected by the
Board of Directors, as prescribed in (i) above or by the committee of the Board
of Directors prescribed in (ii) above, in a written opinion to the Board of
Directors, a copy of which shall be delivered to the claimant; or if a quorum of
the Board of Directors cannot be obtained for (a) above and the committee cannot
be designated under (b) above, selected by majority vote of the full Board of
Directors (in which directors who are parties may participate); or (iv) if such
Independent Counsel determination cannot be obtained, by majority vote of a
quorum of shareholders consisting of shareholders who are not parties to such
Proceeding, or if no such quorum is obtainable, by a majority vote of
shareholders who are not parties to the Proceeding. If it is so determined that
the claimant is entitled to indemnification, payment to the claimant shall be
made within thirty (30) calendar days after such determination.

 

(b)                If a claim for indemnification under this Article V is not
paid in full by the Corporation within thirty (30) calendar days after a
determination has been made pursuant to Section 7(a) above that the claimant is
entitled to indemnification, or (ii) if a request for advancement of Expenses
under this Article V is not paid in full by the Corporation within ten (10)
calendar days after a statement pursuant to Section 5 above and the required
Undertaking, if any, have been received by the Corporation, the claimant may at
any time thereafter bring suit against the Corporation in a court of competent
jurisdiction to recover the unpaid amount of the claim for indemnification or
request for advancement of Expenses and, if successful in whole or in part, the
claimant shall be entitled to be paid also any and all Expenses incurred in
connection with prosecuting such claim. In any such suit, the Corporation shall,
to the fullest extent not prohibited by law, have the burden of proving that the
claimant is not entitled to the requested indemnification or advancement of
Expenses. It shall be a defense to any such action that, under the DGCL or other
applicable law, the claimant has not met the standard of conduct which makes it
permissible for the Corporation to indemnify the claimant for the amount claimed
or that the claimant is not entitled to the requested advancement of Expenses,
but (except where the required Undertaking, if any, has not been tendered to the
Corporation) the burden of proving such defense shall be on the Corporation.
Neither the failure of the Corporation (including its Disinterested Directors,
Independent Counsel or shareholders) to have made a determination prior to the
commencement of such action that indemnification of the claimant is proper in
the circumstances because he or she has met the applicable standard of conduct
set forth under the DGCL or other applicable law, nor an actual determination by
the Corporation (including its Disinterested Directors, Independent Counsel or
shareholders) that the claimant has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that the claimant has
not met the applicable standard of conduct.

 

(c)                The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith and in a manner which the person reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that the person’s
conduct was unlawful.

 

(d)                If a Determination shall have been made pursuant to Section
7(a) above that the claimant is entitled to indemnification, the Corporation
shall be bound by such determination in any judicial proceeding commenced
pursuant to Section 7(b) above.

 

(e)                The Corporation shall be precluded from asserting in any
judicial proceeding commenced pursuant to Section 7(b) above that the procedures
and presumptions of these Bylaws are not valid, binding and enforceable and
shall stipulate in such proceeding that the Corporation is bound by all the
provisions of these Bylaws.

 



 14 

 

 

8.                   Procedures For The Determination Of Whether Standards Have
Been Satisfied.

 

(a)                Costs. All costs incurred by the Corporation in making the
Determination shall be borne solely by the Corporation, including, but not
limited to, the costs of legal counsel, proxy solicitations and judicial
determinations. The Corporation shall also be solely responsible for paying all
costs incurred by it in defending any suits or Proceedings challenging payments
by the Corporation to a Covered Person under these Bylaws.

 

(b)                Timing of the Determination. The Corporation shall use its
best efforts to make the Determination contemplated by Section 7 hereof as
promptly as is reasonably practicable under the circumstances.

 

9.                   Non-exclusivity of Rights. The rights of indemnification
and advancement of Expenses provided in this Article V shall not be deemed
exclusive of any other rights to which a person seeking indemnification or
advancement of expenses may be entitled under any bylaw, agreement, insurance
policy, vote of shareholders or disinterested directors or otherwise, both as to
action in his or her official capacity and as to action in another capacity
while holding such office. The Corporation is specifically authorized to enter
into an agreement with any of its directors, officers, employees or agents
providing for indemnification and advancement of expenses, including attorneys’
fees, that may change, enhance, qualify or limit any right to indemnification or
advancement of expenses created by this Article V, to the fullest extent not
prohibited by the DGCL or other applicable law.

 

10.               Continuation of Rights. The rights of indemnification and
advancement of expenses provided in this Article V shall continue as to any
person who has ceased to be a director, officer, partner, member, trustee, agent
or employee and shall inure to the benefit of his or her heirs, executors,
administrators and estates.

 

11.               Contract Rights. Without the necessity of entering into an
express contract, the obligations of the Corporation to indemnify a director,
officer, partner, member, trustee, agent or employee under this Article V,
including the duty to advance expenses, shall be considered a contract right
between the Corporation and such individual and shall be effective to the same
extent and as if provided for in a contract between the Corporation and the
director or executive officer. Such contract right shall be deemed to vest at
the commencement of such individual’s service to or at the request of the
Corporation, and no amendment, modification or repeal of this Article V shall
affect, to the detriment of the indemnified person and such indemnified person’s
heirs, executors, administrators and estate, such obligations of the Corporation
in connection with a claim based on any act or failure to act occurring before
such modification or repeal.

 

12.               Subrogation. In the event of payment of indemnification to a
Covered Person, the Corporation shall be subrogated to the extent of such
payment to any right of recovery such person may have and such person, as a
condition of receiving indemnification from the Corporation, shall execute all
documents and do all things that the Corporation may deem necessary or desirable
to perfect such right of recovery, including the execution of such documents
necessary to enable the Corporation effectively to enforce any such recovery.

 

13.               No Duplication of Payments. The Corporation shall not be
liable under this Article V to make any payment in connection with any claim
made against a person described in Sections 1 or 2 of this Article V to the
extent such person has otherwise received payment (under any insurance policy,
bylaw, agreement or otherwise) of the amounts otherwise payable as indemnity
hereunder.

 

14.               Insurance and Funding.

 

(a)                The Board of Directors may authorize that the Corporation
purchase and maintain, at the Corporation’s expense, insurance to protect the
Corporation and any person against any liability or expense asserted against or
incurred by such person in connection with any Proceeding, whether or not the
Corporation would have the power to indemnify such person against such liability
or expense by law or under this Article V or otherwise. The Corporation may
create a trust fund, grant a security interest or use other means (including,
without limitation, a letter of credit) to insure the payment of such sums as
may become necessary to effect the indemnification provided herein.

 



 15 

 

 

(b)                Any full or partial payment by an insurance company under any
insurance policy covering any director, officer, employee, agent or other person
indemnified above made to or on behalf of a person entitled to indemnification
under this Article V shall relieve the Corporation of its liability for
indemnification provided for under this Article V or otherwise to the extent of
such payment, and no insurer shall have a right of subrogation against the
Corporation with respect to such payment.

 

(c)                Any insurance or other financial arrangement made on behalf
of a person pursuant to this Section 14 may be provided by the Company or any
other person approved by the Board of Directors, even if all or part of the
other person’s stock or other securities is owned by the Company. In the absence
of fraud, (i) the decision of the Board of Directors as to the propriety of the
terms and conditions of any insurance or other financial arrangement made
pursuant to this Section 14 and the choice of the person to provide the
insurance or other financial arrangement is conclusive; and (ii) the insurance
or other financial arrangement is not void or voidable and does not subject any
director approving it to personal liability for his or her action; even if a
director approving the insurance or other financial arrangement is a beneficiary
of the insurance or other financial arrangement.

 

15.               No Imputation. The knowledge and/or actions, or failure to
act, of any other officer, director, employee or agent of the Corporation or an
Other Enterprise shall not be imputed to an indemnified person for purposes of
determining the right to indemnification under this Article V.

 

16.               Reliance. Persons who after the date of the adoption of
Article V or any amendment thereto serve or continue to serve the Corporation in
an Official Capacity or who, while serving in an Official Capacity, serve or
continue to serve in an Official Capacity for an Other Enterprise, shall be
conclusively presumed to have relied on the rights to indemnification and
advancement of Expenses contained in this Article V.

 

17.               Severability. If this Article V or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify and hold harmless each director and
officer and any other person indemnified pursuant to this Article V as to all
Expenses with respect to any Proceeding to the full extent permitted by any
applicable portion of this Article V that shall not have been invalidated and to
the fullest extent permitted by applicable law.

 

18.               Notices. Any notice, request or other communication required
or permitted to be given to the Corporation under this Article V shall be in
writing and either delivered in person or sent by U.S. mail, overnight courier
or by e-mail or other electronic transmission, to the Secretary of the
Corporation and shall be effective only upon receipt by the Secretary.

 

19.               Certain Definitions.

 

(a)                The term “Corporation” shall include, in addition to NAPCO
Security Technologies, Inc. and, in the event of a consolidation or merger
involving the Corporation, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or
agents, so that any person who is or was a director, officer, employee or agent
of such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, shall stand
in the same position under the provisions of this Article V with respect to the
resulting or surviving corporation as such person would have with respect to
such constituent corporation if its separate existence had continued.

 

(b)                The term “Disinterested Director” means a director of the
Corporation who is not and was not a party to the matter in respect of which
indemnification is sought by the claimant.

 

(c)                The term “Expenses” shall be broadly construed and shall
include, without limitation, all direct and indirect losses, liabilities,
expenses, including fees and expenses of attorneys, fees and expenses of
accountants, court costs, transcript costs, fees and expenses of experts,
witness fees and expenses, travel expenses, printing and binding costs,
telephone charges, delivery service fees, the premium, security for, and other
costs relating to any bond (including cost bonds, appraisal bonds, or their
equivalents), judgments, fines (including excise taxes assessed on a person with
respect to an employee benefit plan) and amounts paid in settlement and all
other disbursements or expenses of the types customarily incurred in connection
with (i) the investigation, prosecution, defense, appeal or settlement of a
Proceeding, (ii) serving as an actual or prospective witness, or preparing to be
a witness in a Proceeding, or other participation in, or other preparation for,
any Proceeding, (iii) any compulsory interviews or depositions related to a
Proceeding, (iv) any non-compulsory interviews or depositions related to a
Proceeding, subject to the person receiving advance written approval by the
Corporation to participate in such interviews or depositions, and (v) responding
to, or objecting to, a request to provide discovery in any Proceeding. Expenses
shall also include any federal, state, local and foreign taxes imposed on such
person as a result of the actual or deemed receipt of any payments under this
Article V.

 



 16 

 

 

(d)                The term “Independent Counsel” means a law firm, a member of
a law firm, or an independent practitioner, that is experienced in matters of
corporation law and shall include any person who, under the applicable standards
of professional conduct then prevailing, would not have a conflict of interest
in representing either the Corporation or the claimant in an action to determine
the claimant’s rights under this Article V.

 

(e)                The term “Official Capacity” shall mean service as a director
or officer of the Corporation or service, at the request of the Corporation
while serving in an Official Capacity for the Corporation, as a director,
officer, partner, member, manager, trustee, employee, agent or other
representative of an Other Enterprise.

 

(f)                 The term “Proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, mediation, arbitration and appeal of, and the giving of
testimony in, any Proceeding.

 

(g)                The term “serving at the request of the Corporation” includes
any service as a director, officer, employee, or agent of the Corporation that
imposes duties on such persons, including duties relating to an employee benefit
plan and its participants or beneficiaries.

 

(h)                The term “not opposed to the best interest of the
Corporation,” when used in the context of a Covered Person’s service with
respect to employee benefit plans maintained or sponsored by the Corporation,
describes the actions of a person who acts in good faith and in a manner he or
she reasonably believes to be in the best interests of the participants and
beneficiaries of an employee benefit plan.

 

ARTICLE VI 

 

venue for certain actions

 

Unless the Corporation consents in writing to the selection of an alternative
forum, the sole and exclusive forum for (i) any derivative action or proceeding
brought on behalf of the Corporation, (ii) any action asserting a claim of
breach of a fiduciary duty owed by any director, officer or other employee of
the Corporation to the Corporation or the Corporation’s stockholders, (iii) any
action asserting a claim arising pursuant to any provision of the DGCL, or (iv)
any action asserting a claim governed by the internal affairs doctrine shall be
a state or federal court located within the State of Delaware, in all cases
subject to the court’s having personal jurisdiction over the indispensable
parties named as defendants.

 

ARTICLE VII

Miscellaneous.

 

1.                   Delaware Office. The address of the Corporation’s
registered office in the State of Delaware is 251 Little Falls Drive,
Wilmington, DE 19808, in the City of Wilmington, County of New Castle. The name
of its registered agent at such address is CSC Corporation Service Company.

 

2.                   Other Offices. The Corporation may also have an office in
the State of New York, and such other offices at such places as the Board of
Directors from time to time may appoint or the business of the Corporation may
require.

 



 17 

 

 

3.                   Seal. The corporate seal shall be in the form adopted by
the Board of Directors. Said seal may be used by causing it or a facsimile
thereof to be impressed or affixed or reproduced or otherwise. The seal may be
affixed by any officer of the Corporation to any instrument executed by
authority of the Corporation, and the seal when so affixed may be attested by
the signature of any officer of the Corporation.

 

4.                   Instruments in Writing. The Board of Directors, except as
otherwise provided in these Bylaws, may authorize any officer or officers, or
agent or agents, to enter into any contract or execute any instrument in the
name of or on behalf of the Corporation; such authority may be general or
confined to specific instances. Unless so authorized or ratified by the Board of
Directors or within the agency power of an officer, no officer, agent or
employee shall have any power or authority to bind the Corporation by any
contract or engagement or to pledge its credit or to render it liable for any
purpose or for any amount.

 

5.                   Notice. Whenever notice is required to be given by law, the
Certificate of Incorporation or these Bylaws, a written waiver signed by the
person entitled to notice, whether before or after the time stated therein,
shall be deemed equivalent to notice. Attendance of a person at a meeting shall
constitute a waiver of notice of such meeting except when the person attends a
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business because the meeting, is not lawfully called
or convened.

 

6.                   Amendments. The Board of Directors shall have the power to
adopt, amend or repeal the Bylaws of the Corporation by the affirmative action
of a majority of its members. The Bylaws may be adopted, amended or repealed by
the affirmative vote of holders of eighty percent (80%) of the stock issued and
outstanding and entitled to vote at any regular meeting of the stockholders or
at any special meeting of the stockholders if notice of such proposed adoption,
amendment or repeal be contained in the notice of such meeting.

 

7.                   Checks. All checks, drafts, notes and other orders for the
payment of money shall be signed by such officer or officers or agents as from
time to time may be designated by the Board of Directors or by such officers of
the Corporation as may be designated by the Board of Directors to make such
designation.

 

8.                   Fiscal Year. The fiscal year shall end on June 30 unless
otherwise determined by resolution of the Board of Directors.

 

 

 18 



 

 

 

 

 

 

 

 

 

 

 

 

 